          Case 3:17-md-02801-JD Document 439 Filed 01/07/19 Page 4 of 5


 1                           IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                       SAN FRANCISCO DIVISION
 4
     IN RE CAPACITORS ANTITRUST                              Master File No. 3:14-cv-03264-JD
 5   LITIGATION
 6                                                           xxxxxxxxxx ORDER
                                                             [PROPOSED]
     THIS DOCUMENT RELATES TO:
 7
     FLEXTRONICS INTERNATIONAL USA,
 8   INC.’S ACTION
 9

10                                         xxxxxxxxxx ORDER
                                           [PROPOSED]
11            Pursuant to the stipulation and upon good cause, the Court ORDERS the following:
12            Pursuant to Rules 41(a)(1)(A)(ii) and 41(a)(2) of the Federal Rules of Civil Procedure, all
13   claims asserted in the above-captioned action by Plaintiff Flextronics International USA, Inc.
14   against Defendants ROHM Co., Ltd. and ROHM Semiconductor U.S.A., LLC, are DISMISSED
15   WITH PREJUDICE. Each party shall each bear its own costs and attorneys’ fees.
16            IT IS SO ORDERED.
17

18          May 1, 2019
     Dated: ___________________
19

20
                                                 __________________________________________
                                                                  _____________
21
                                                       HONORABLE   E JAMES DONATO
                                                                            DO
22                                                   UNITED STATES ES DISTRICT JUDGE

23

24

25

26
27

28



     ||
